                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    BECKLEY DIVISION


ERIC J. REESE,

                              Petitioner,

v.                                                  CIVIL ACTION NO. 5:17-cv-03053

DAVID L. YOUNG,
Warden, FCI Beckley,

                              Respondent.



                         MEMORANDUM OPINION AND ORDER


       On May 26, 2017, the Petitioner, proceeding pro se, filed his Petition for a Writ of Habeas

Corpus Under 28 U.S.C. § 2241 (Document 1). By Standing Order (Document 2) entered on May

30, 2017, the matter was referred to the Honorable Cheryl A. Eifert, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636.

       On February 12, 2019, the Magistrate Judge submitted a Proposed Findings and

Recommendation (Document 9) wherein it is recommended that this Court deny the Petitioner’s

Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241, dismiss the matter with prejudice,

and remove the action for the Court’s docket. Objections to the Magistrate Judge’s Proposed

Findings and Recommendation were due by March 1, 2019, and none were filed by either party.

       The Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation
                                                1
to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file

timely objections constitutes a waiver of de novo review and the Petitioner’s right to appeal this

Court’s Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir.

1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Petitioner’s Petition for a Writ of Habeas Corpus Under

28 U.S.C. § 2241 (Document 1) be DENIED, and that the matter be DISMISSED with prejudice,

and REMOVED for the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Eifert, counsel of record, and any unrepresented party.

                                             ENTER:         March 5, 2019




                                                2
